DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on May 18, 2021 is entered.

	Claims 1-6, 9-11, 13-15, and 23 have been canceled.

	Claims 7, 8, 12, 16-21, 23, and 24 are pending.

Claims 16-18 and 23 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2020.

Upon further consideration, all the species recited in independent claim 7 and SEQ ID NOs: 7, 8, and 11-16 are rejoined.  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 7, 8, 12, 19-21, and 24 are currently under consideration as they read on the elected composition.

3.	In view of applicant’s amendment, following rejections are set forth.







(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7, 8, 12, 19-21, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Claims 7, 8, 12 and 19-21 are indefinite in the recitation of “an immunoglobulin comprising at least one mutation in the Fc region” wherein the immunoglobulin is selected from a Markush group consisting multiple mutations, e.g. IgG1-Q311R, N434W, and M428E because the metes and bounds of the immunoglobulin is unclear and ambiguous.  It is not clear if the Fc contains one mutation or all of the mutations as recited.  For the purpose of applying prior art, the claims are read as an Fc variant comprising a single mutation as recited.

	Applicant’s arguments filed on May 18, 2021 have been fully considered but have not been found persuasive.

	Applicant argues that claim 7 has been amended recite combination mutations.  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:
	
	Contrary to applicant’s assertion, note that the preamble of the claims encompass an immunoglobulin comprising at least one mutation in the Fc region. Therefore, the claims when given the broadest reasonable interpretation reads on one mutation among the lists recited in the independent claim 7.  If applicant’s intention is to claims combination substitutions in the Markush group, applicant is suggested to amend the claims to recite “an immunoglobulin comprising an Fc variant …. wherein the immunoglobulin is selected from the group consisting of” the Markush group currently recited in claim 7.
New Ground of Rejection necessitated by applicant’s amendment. The term "wherein said immunoglobulin has altered binding to FcRn" in claim 24 is a relative term which renders the claim indefinite.  The term "altered binding to FcRn" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is suggested that the claim be amended to recite “wherein said immunoglobulin has altered binding to FcRn compared to the immunoglobulin without the mutation”.  

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

A) Dependent claim 21 is drawn to a vaccine composition comprising the fusion protein of claim 20. 

The specification discloses that virtually any antigen can be targeted by the IgG variants (e.g. in page 36).  The specification discloses examples of triple mutant Q311R/N434W/M428E shows improved pH dependent binding for humanized 9C12 IgG Fc variants.  The specification has not disclosed any species of vaccine or antibody that binds to a target selected from the group consisting of a cancer marker, a cytokine, an infectious disease marker, and a growth factor or any vaccine comprising an immnogen and the Fc variants.
There is insufficient written description in the specification as-filed of a vaccine as recited in claim 21.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the claimed vaccine is an art recognized components. Applicant further points to pages 36-46 for written description support for the claimed vaccine.  As such, applicant asserts the rejection should be withdrawn.
	This is not found persuasive for following reasons:

Regarding vaccine based on conjugation to an Fc variant, the instant claims only require that the immunoglobulin having altered binding affinity to FcRn (reads on increase or decrease binding to FcRn).  Sockolosky et al. (Advanced Drug Delivery Review, 2015, 91:109-124) teach that FcRn affinity to half-life correlation is not always clear in pre-clinical animal models as was also observed in humans (e.g. see last full paragraph in right col. in page 113).  Sockolosky et al. teach that additional yet unknown biological mechanisms regulating Fc Rn function needs to be explored in order to develop effective drug delivery based on FcRn (e.g. see 1st full paragraph in left col. in page 119).  A ‘vaccine’ ‘must by definition trigger an immunoprotective response in the host vaccinated; mere antigenic response is not enough’. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
As such, it does not appear that the disclosure of a humanized IgG1 containing an Fc variant, e.g. Q311R/N434W/M428E, would be to provide written description support for the entire genus vaccine.
Deleting the word “vaccine” in claim 21 would obviate this rejection.
B) This is a New Ground of Rejection necessitated by applicant’s amendment.  Claim 24 is drawn to an immunoglobulin comprising at least one mutation in the Fc region, wherein said immunoglobulin has altered binding to FcRn, wherein said immunoglobulin has an amino acid sequence selected from the group consisting of SEQ ID NOs: 2, 7, 8, 11, 12, 13, 14, 15, and 16.


   	However, there is insufficient written description in the specification as-filed of the claimed immunoglobulin comprising at least one mutation in the Fc region and having the amino acid sequences as recited.

    	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
See MPEP 2163 II.A.3a.ii.

    	The claims recite a genus immunoglobulin comprising at least one mutation in the Fc region. While the SEQ ID NOs recited are the Fc variants that has specific amino acid substitutions in specific positions in the Fc region, the claim encompasses at least one mutation in the Fc region that read on additional substitutions not disclosed. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  The specification does not describe the structure for substitution variants other than the examples discussed above.  The specification does not describe the particular physical or chemical characteristics for at least one mutation in the Fc region.

    	The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention.



    	 “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the protein, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        	Therefore, there is insufficient written description for genera of  immunoglobulin comprising at least one mutation in the Fc regiion, broadly encompassed by the claimed invention, IgG structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  






A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 7, 8, 12, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Griffin et al. (US 2017/0029505).

	Given the recitation of “at least one mutation in the Fc region” as recited in independent claim 7, the claims are read on single mutation including Q311R as recited.

	Griffin et al. teach a protein comprising an Fc variant of human IgG1 comprising amino acid substitution Q311R in the Fc region (e.g. see [0124], [0102], and claims 1-28). Griffin et al. teach a pharmaceutical composition comprising the Fc variant and a pharmaceutically acceptable carrier (e.g. see claim 35).  Further, Griffin et al. teach that the protein can be antibody that binds a cancer antigen or an Fc fusion protein (e.g. see [0029]) to be used as a vaccine (e.g. see claim 39). Given that the prior art teaches human IgG1 having one amino acid substitution Q311R, the prior art Fc variant would inherently exhibit the same function of altered binding to FcRn or extends the serum half-life of the immunoglobulin as compared to an immunoglobulin lacking Q311R mutation without evidence to the contrary.  As such, the prior art teachings anticipate the instant invention.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that the amended claims now encompass triple mutations Q311R, N434W, and M428E. As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s reliance on claim amendments, note that the amended claims recites “at least one mutation in the Fc region” in line 2 of independent claim 7.  Therefore, an immunoglobulin comprising at least one mutation in the Fc region, wherein the immunoglobulin 

Amending the claims to recite “an immunoglobulin comprising an Fc variant …. wherein the immunoglobulin is selected from the group consisting of” the Markush group currently recited in claim 7 would obviate this rejection.

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 7, 8, 12, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Igawa et al. (US 20140363428) and Yeung et al. (J. Immunol. 2009, 182:7663-7671) in view of Martin et al. (Molecular Cell, 2001, 7:867-877) and Farrington et al. (US 20070148164) for the reasons of record.

Igawa teach that an antigen binding molecule comprising a modified FcRn-binding domain comprising an Fc region comprising one or more amino acid substitutions in positions selected from a group consisting of 311, 434, and 428 (e.g. see [0020]). Further, Igawa et al. teach the substitution in position 434 can be tryptophan (W). Furthermore, Igawa et al. teach a polypeptide comprising an Fc variant comprising amino acid substitution at position 434 and 311 (e.g. see [0023] in page 3).  Igawa et al. teach the antigen binding molecule can be human IgG1 (e.g. see [0180]) and having antigen binding affinity to human IL-6 (e.g. see Example 3 and 

	Yeung et al. teach an engineered human IgG1 containing an Fc variant consisting N434W substitution showing 80-fold improvements in pH6 binding affinity to both human and primate FcRn (e.g. see 2nd full paragraph in right col. in page 7668).  

	The reference teachings differ from the instant invention by not describing Q311R and a vaccine.

	However, it was well known in the art at the time the invention was filed that position 311 in the Fc region of IgG1 can be mutated for an Fc variant with altered binding to FcRn receptor. For example, Martin et al. teach that position 311 in the Fc region of IgG1 is an interface position (interact with FcRn) that could be substituted with all possible non-glycine, non-proline amino acid residues for an Fc variant with altered binding affinity to FcRn (e.g. see Martin et al. last paragraph in the right col. in page 874).  Farrington et al. teach Q311R (e.g. see [0541]). Farrington et al. further teach a vaccine composition (e.g. see [0399]).

	It would thus be obvious to one of ordinary skill in the art to modify the Fc variant disclosed in Igawa et al. and Yeung et al. containing mutations in positions including Q311 and N434 with Q311R and N434W following the teachings of Martin et al. and Farrington et al. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Igawa et al. and Yeung et al. disclose an IgG Fc variant having mutations in position Q311 and N434W and Martin et al. teach position Q311 in the IgG Fc region can be mutated to all non-glycine, non-proline amino acid residue for an Fc variant with altered binding to FcRn, and Farrington et al. specifically disclose Q311R substitution in the Fc region for an Fc variant with altered binding to FcRn.  Given that prior art specifically discloses Q311R and N434W, an ordinary skill in the art would be able to combine the teachings of the prior art with known mutagenesis technology with no change in their expected function of altering binding to FcRn, and the combination would have yielded predictable results of an IgG1 Fc variant with altered binding to FcRn.  


	Applicant argues that the independent claim 7 is now limited to the specific multiple substitutions as recited which is not taught nor suggested by the prior art.  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Contrary to applicant’s reliance on claim amendments, note that the amended claims recites “at least one mutation in the Fc region” in line 2 of independent claim 7.  Therefore, an immunoglobulin comprising at least one mutation in the Fc region, wherein the immunoglobulin is selected from the group consisting of, e.g. IgG1-Q311R, N434W, and M428E would read on single mutation or double mutations, e.g. Q311R and N434W.  As such, applicant’s arguments have not been found persuasive.  

Amending the claims to recite “an immunoglobulin comprising an Fc variant …. wherein the immunoglobulin is selected from the group consisting of” the Markush group currently recited in claim 7 would obviate this rejection.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        2